In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
No. 14‐3135  
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 
                                   v. 
                                     
JASON AUSTIN, 
                                                 Defendant‐Appellant. 
                       ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
          No.1:10‐cr‐00971 — Joan Humphrey Lefkow, Judge. 
                       ____________________ 

    ARGUED OCTOBER 1, 2015 — DECIDED NOVEMBER 20, 2015  

    Before POSNER, MANION, and HAMILTON, Circuit Judges. 
    HAMILTON,  Circuit  Judge.  Jason  Austin  was  convicted  of 
conspiracy  to  distribute  heroin.  He  appeals  only  his  sen‐
tence,  challenging  the  quantity  of  drugs  attributable  to  him 
and  the  court’s  finding  that  he  played  a  leading  role  in  the 
organization.  In  particular,  he  contends  that  a  key  witness 
has been so thoroughly discredited by alleged misstatements 
and contradictions that it was error for the court to credit his 
testimony  at  least  in  part.  We  disagree.  We  also  reject Aus‐
tin’s  contention  that  Alleyne  v.  United  States,  133  S.  Ct.  2151 
2                                                     No. 14‐3135 

(2013),  prohibited  the  judge  from  basing  the  Sentencing 
Guideline  calculations  on  a  higher  drug  quantity  than  that 
for which Austin was convicted. We therefore affirm Austin’s 
sentence. 
I. Factual and Procedural Background 
    In 2008, defendant Austin was the leader of a street‐level, 
retail drug‐trafficking operation. Working primarily from his 
position at the intersection of Kedzie Avenue and Ohio Street 
(“Kedzie–Ohio”)  in  Chicago,  Austin  received  heroin  and 
crack  cocaine  from  suppliers  and  sold  the  drugs  to  users, 
with the help of many others. At the ground level of the op‐
eration were “pack workers,” who sold the drugs directly to 
users seven days a week for over twelve hours a day. Money 
was  then  passed  up  to  “managers”  or  “bundle  runners,” 
who  in  exchange  distributed  drugs  to  the  pack  workers  for 
sales. Drug proceeds were then finally passed from the man‐
agers  up  to Austin  as  the  leader  of  the  Kedzie–Ohio  opera‐
tion.  
   A  double  murder  early  in  the  morning  on  August  13, 
2008  figures  prominently  in  Austin’s  arguments  on  appeal. 
Off‐duty  Chicago Police Detective Robert Soto and Kathryn 
Romberg were shot and killed  while sitting in Soto’s car on 
the  west  side  of  Chicago.  The  investigation  into  their  mur‐
ders focused on Austin and his operation. A number of wit‐
nesses  suggested  that  Austin  was  responsible  for  the  mur‐
ders. He was arrested a few days after the murders, but the 
case quickly unraveled. Witnesses began to recant or contra‐
dict their previous statements. The state blamed the changes 
on  threats  and  witness  tampering.  Austin  attributes  the 
changes  to  statements  that  had  been  coerced  by  the  police. 
No. 14‐3135                                                          3 

Whatever  the  reasons,  within  a  month  the  murder  case 
against Austin was dismissed.  
    The  Federal  Bureau  of  Investigation  and  Chicago  Police 
Department  then  began  what  became  a  two‐year  investiga‐
tion  into Austin  and  the  Kedzie–Ohio  operation.  The  inves‐
tigation included numerous undercover drug purchases, ex‐
tensive surveillance, and interviews with informants and co‐
conspirators.  At  the  end  of  the  investigation  in  November 
2010, over 100 people were arrested. Austin was indicted on 
federal  charges  relating  to  his  role  in  the  drug‐trafficking 
conspiracy,  particularly  for  his  participation  from  January 
2008  through  June  2010.  A  jury  found  Austin  guilty  of  five 
counts  of  drug  distribution  and  one  count  of  conspiracy  to 
distribute, but only for an amount of less than 100 grams of 
heroin. 
   The sentencing hearing took several days. The testimony 
ranged  from  the  details  of  the  drug‐trafficking  operation  to 
Austin’s  criminal  background  and  the  murders  of  Detective 
Soto  and  Ms.  Romberg.  A  key  government  witness 
was Jeffrey Scott,  who  worked  from  2008  to  2009  as  a  man‐
ager  and  bundle runner for the  Kedzie–Ohio operation and 
reported to Austin. 
    Scott’s testimony at trial and during sentencing provided 
a detailed picture of the Kedzie–Ohio operation. Particularly 
critical  was  Scott’s  testimony  at  Austin’s  trial  regarding  the 
total  drug  sales  of  the  conspiracy.  The  district  judge  found 
this testimony credible, and it informed much of Austin’s fi‐
nal sentence. Scott testified that the organization’s sales rose 
from  $800  a  day  in  April  2008  to  $4000  a  day  in  May,  and 
then higher still in June, July, and August. During that latter 
period,  the  Kedzie–Ohio  operation  experienced  a  spike  in 
4                                                      No. 14‐3135 

sales to $8000 a day after a man overdosed near the sales lo‐
cation.  (Addicts  apparently  reasoned  that  heroin  strong 
enough to cause an overdose was a particularly good prod‐
uct.)  After  Austin’s  arrest  on  August  16,  2008,  others  took 
over  the  operation  temporarily  and  sales  tapered  off  to  ap‐
proximately  $1600  a  day.  No  later  than  May  2009,  though, 
Austin resumed leadership of the Kedzie–Ohio operation. 
     Scott  also provided  testimony as to Austin’s alleged role 
in  the  murders  of  Detective  Soto  and  Ms.  Romberg. Austin 
challenges  Scott’s  credibility  as  a  witness  in  large  part  be‐
cause of this testimony, so it bears review even though it did 
not directly affect the sentence in this drug case. Scott testi‐
fied that in 2008 a disagreement arose between Austin and a 
rival  dealer  known  as  “Quick,”  who  had  gone  so  far  as  to 
shoot  at Austin on one occasion. Austin then asked  Scott to 
bring him a gun he had previously given Scott for safekeep‐
ing. In the early morning of the Soto and Romberg murders, 
Scott  was awoken  by his brother Terrance. Jittery and  nerv‐
ous,  Terrance  told  Jeffrey  Scott  that  Austin  had  just  shot 
Quick and his girlfriend. Later that day, Scott claimed, Aus‐
tin confided that he had done something terrible: the people 
he had thought were Quick and his girlfriend turned out to 
be “a cop and a lady.” Scott understood Austin to be admit‐
ting to the murders. Austin insisted that Scott help keep the 
incident  quiet.  Police  quickly  tracked  Scott  down,  however, 
and interviewed him at the police station. 
    Scott did not initially share with police what his brother 
had told him. But after watching a video of his brother con‐
fess to his role in the shootings, Scott told the police what his 
brother  had  told  him  the  night  of  the  murders. A  few  days 
later,  after  Austin’s  arrest,  Austin’s  brother  Charles  ap‐
No. 14‐3135                                                                  5 

proached Scott, angry that Scott had implicated Austin in the 
murders. Charles tried to choke Scott, leading to a brief scuf‐
fle. Charles left Scott with instructions to fix the situation. He 
continued  to  threaten  Scott  in  the  days  to  come.  Finally, 
Charles  ordered  Scott  to  recant  his  statement  to  the  police 
and to claim that his previous statement implicating Austin 
was made as a result of beatings by police. Scott claimed that 
he  worked  with Austin’s  lawyer  to  prepare  a  statement—at 
points  being  instructed  to  “exaggerate  it  and  …  make  it 
seem[ ]  like  it  was  torture.”  Scott  signed  the  statement, 
which he later claimed he knew to be false.  
    The district judge’s explanation of Austin’s sentence took 
into  account  the  extensive  testimony  available,  including 
Scott’s  conflicting  statements,  to  determine  Austin’s  proper 
offense  level.  Judge  Lefkow’s  written  decision  contained  a 
detailed  explanation  for  her  estimate  of  the  drug  quantity 
sold  by  Austin’s  operation.  From  the  beginning  of  April  to 
mid‐May  2008,  the  judge  credited  Scott’s  trial  testimony  of 
$800 in sales per day for the organization, yielding 0.7 kilo‐
grams  of  heroin  sold  for  that  period.1  For  mid‐May  to  June 
2008,  again  crediting  Scott’s  testimony,  the  judge  estimated 
that  sales  were  approximately  $4000  per  day,  yielding  3.6 
kilograms for that period. For July through the August mur‐
ders, daily sales were estimated to have had a peak of $8000 
and  a  conservative  $5000  daily  average,  as  supported  by 
Scott  and  testimony  by  other  conspirators,  Kevin  Terry,  Jr. 
and Troy Davis. This yielded 4.5 kilograms for that period.  
                                                 
      1 The transcript reads that the judge found Austin responsible for “.7 

grams for this time period,” but the explanation of how this amount was 
reached  and  the  judge’s  ultimate  quantity  finding  show  that  she  meant 
0.7 kilograms. 
6                                                     No. 14‐3135 

    Even  though  there  was  evidence  that  Austin  may  have 
continued  to  sell  drugs  from August  2008  to  May  2009,  the 
judge,  relying  in  part  on  Scott’s  testimony,  conservatively 
held Austin responsible for no heroin sales during this peri‐
od. According to Scott, the arrests in August 2008 led to low‐
er sales under new manager Kenneth Terry. After Terry was 
arrested  later  that  year  on  heroin  charges,  the  Kedzie–Ohio 
operation moved in December 2008 or January 2009 to a new 
location  under  the  management  of  Kevin  Terry,  Jr.  In  May 
2009, Scott testified, Jason Austin decided to move the opera‐
tion back to Kedzie and Ohio. Adopting well‐known market‐
ing  tactics  from  legitimate  businesses, Austin  attracted  cus‐
tomers during the move by offering a “pass‐out,” giving free 
heroin  to  buyers  to  promote  the  operation’s  return.  Video 
recordings showed that Austin may have been involved with 
drug sales before he resumed leadership in May 2009. Given 
the  testimony  of Austin  and  Scott  to  the  contrary,  however, 
the  judge  took  the  conservative  approach  of  attributing  no 
drug quantity to Austin for those months.  
    For the remainder of 2009 until the supply ran dry in Au‐
gust,  the  judge  used  Scott’s  testimony  in  conjunction  with 
other  government  evidence  to  estimate  1.6  kilograms  sold. 
Based on these conservative estimates, the judge found that 
Austin was responsible for 10.7 kilograms. The sum of 0.7 + 
3.6 + 4.5 + 0 + 1.6 is 10.4 kilograms, not 10.7, but this minor 
discrepancy  does  not  affect  the  court’s  finding  that  Austin 
was  responsible  for  over  10  kilograms  of  heroin  and  there‐
fore subject to a base offense level of 36 under the 2008 Sen‐
tencing Guidelines. 
   Other  findings  raised  Austin’s  guideline  offense  level. 
The court found: that Austin had possessed a firearm in fur‐
No. 14‐3135                                                           7 

therance of the conspiracy, adding two levels; that he was a 
leader of the conspiracy, adding four more; and that minors 
had been used in furtherance of the drug conspiracy, adding 
two more levels, to 44, meaning that the Guidelines’ highest 
level of 43 applied. Due to two previous convictions, one for 
delivery  of  a  controlled  substance  and  one  for  aggravated 
battery, Austin was considered a career offender with a crim‐
inal  history  of  Category  VI.  Offense  level  43  and  criminal 
history Category  VI  is as high as the Sentencing  Guidelines 
go, recommending a sentence of life in prison, though none 
of the offenses of conviction authorized a life sentence. In the 
end,  the  district  court  sentenced Austin  to  a  term  of  thirty‐
five years in prison, including thirty years for the conspiracy 
conviction, followed by ten years of supervised release. 
II. Analysis 
     On appeal Austin argues that his sentence was based on 
two  errors  in  calculating  the  guideline  offense  level:  drug 
quantity and aggravating role. Austin argues there were two 
errors  in  calculating  the  drug  quantity.  First,  he  insists  that 
the  district  judge  incorrectly  determined  the  drug  quantity 
attributable to him by erroneously relying on the testimony 
of  Jeffrey  Scott.  Second, Austin  argues  that  the  judge  could 
not  lawfully  have  found  him  responsible  for  a  higher  drug 
quantity  than  the  quantity  for  which  he  was  convicted.  Fi‐
nally, Austin argues that in determining his role as a leader 
or organizer of the conspiracy, the court erred again by rely‐
ing on Scott’s testimony. We find no error. 
    A. Drug Quantity 
   To apply the Sentencing Guidelines, the district court de‐
termined that Austin was responsible for more than 10 kilo‐
8                                                       No. 14‐3135 

grams  of  heroin.  See  U.S.S.G.  § 2D1.1(c).  A  district  court’s 
calculation  of  drug  quantity  is  a  factual  determination  that 
we review only for clear error. United States v. Clark, 538 F.3d 
803, 812 (7th Cir. 2008). At sentencing, the government must 
prove  by  a  preponderance  of  the  evidence  the  quantity  of 
drugs attributable to a defendant. United States v. Longstreet, 
669 F.3d 834, 836 (7th Cir. 2012), citing United States v. Krasin‐
ski, 545 F.3d 546, 551 (7th Cir. 2008). In a drug conspiracy, a 
defendant is responsible under U.S.S.G.  § 1B1.3 for “all rea‐
sonably  foreseeable  acts  and  omissions  of  others  in  further‐
ance  of  the  jointly  undertaken  criminal  activity.”  United 
States v. Soto‐Piedra, 525 F.3d 527, 531 (7th Cir. 2008). Accord‐
ingly, each conspirator is responsible for both the drug quan‐
tities  directly  attributable  to  him  and  amounts  involved  in 
reasonably  foreseeable  dealings  by  co‐conspirators.  United 
States  v.  Turner,  604  F.3d  381,  385  (7th  Cir.  2010),  quoting 
United States v. Acosta, 534 F.3d 574, 585 (7th Cir. 2008). 
    A  district  court  may  base  its  sentence  only  on  infor‐
mation  with  “sufficient  indicia  of  reliability  to  support  its 
probable accuracy.” U.S.S.G. § 6A1.3(a). But as we have often 
said, determining drug quantities attributable to defendants 
is “not an exact science.” United States v. Sewell, 780 F.3d 839, 
849 (7th Cir. 2015). A district court may make reasonable es‐
timates of drug quantity based on evidence in the record. Id., 
citing Acosta, 534 F.3d at 582. 
       1. Scott’s Credibility 
    Relying  upon  co‐conspirator  testimony,  video  records, 
and evidence of Austin’s violent behavior toward rival drug 
sellers,  the  district  court  determined  that  Austin  controlled 
the  drug  sales  occurring  at  Kedzie  and  Ohio  for  much  of 
2008  and  2009. Austin  therefore  knew  that  drug  sales  were 
No. 14‐3135                                                           9 

occurring  at  that  site  in  furtherance  of  the  conspiracy,  mak‐
ing him responsible for the quantity of all drugs sold by his 
co‐conspirators during that time. The district judge said that 
determining  “an  exact  number  is  impossible,”  but  she  con‐
cluded  that Austin  was  responsible  for  more  than  ten  kilo‐
grams of heroin sold at the location during his time in con‐
trol. In doing so, the judge drew upon evidence of controlled 
buys,  seizures,  and  co‐conspirator  testimony  and  admis‐
sions.  On  appeal,  Austin  challenges  whether  the  testimony 
of one of these co‐conspirators—Jeffrey Scott—was credible. 
Austin argues that Scott is simply so untrustworthy that the 
judge could not reasonably have credited his testimony. 
    “Determining witness credibility is  especially within  the 
province  of  the  district  court  and  ‘can  virtually  never  be 
clear error.’” Longstreet, 669 F.3d at 837, quoting United States 
v. Clark, 538 F.3d at 813; see also United States v. Johnson, 342 
F.3d 731, 735 (7th Cir. 2003) (granting “exceptional deference 
to a sentencing judge’s credibility determinations”). The dis‐
trict court is best situated to make credibility determinations 
in light of the totality of the evidence, including the witness’s 
statements and behavior, other witness statements, and fur‐
ther  corroborating  or  contrary  evidence.  See  United  States  v. 
Contreras, 249 F.3d 595, 602 (7th Cir. 2001). 
    A  district  court  may  rely  upon  ambiguous  testimony  to 
estimate  drug  quantity.  See,  e.g.,  United  States  v.  Cross,  430 
F.3d  406,  410  (7th  Cir.  2005). A  district  court  may  even  con‐
sider  testimony  that  is  “totally  uncorroborated  and  comes 
from  an  admitted  liar,  convicted  felon,  or  large  scale  drug‐
dealing,  paid government informant,” United States v. Clark, 
538 F.3d  at 813, quoting United States v. White, 360  F.3d 718, 
10                                                       No. 14‐3135 

720  (7th  Cir.  2004),  as  long  as  the  court  evaluates  the  evi‐
dence carefully.  
     Austin  first  argues  that  Scott’s  testimony  as  to  the  drug 
quantity  was  so  inconsistent  and  so  thoroughly  unreliable 
that crediting it was clear error despite the deferential appel‐
late review of credibility findings. His argument is based on 
Scott’s trial testimony about dividing the money from heroin 
sales.  Each  bundle  of  heroin  sold  at  retail  brought  in  $960. 
Austin characterizes Scott’s testimony as follows: the suppli‐
er  received  $700  per  bundle  (leaving  $260),  then Austin  re‐
ceived one out of every three bundles as payment, for an av‐
erage of $320 per bundle (leaving a shortage of $60), then the 
storehouse  received  an  average  of  $192  per  bundle  (raising 
the shortage to $252), then the runners and pack workers re‐
ceived  $100  and  $160  per  bundle,  respectively  (leaving  a 
shortfall of $512 per bundle). Thus, Austin contends, because 
Scott’s  testimony  about  the  money  was  mathematically  im‐
possible, the judge clearly erred by relying on his testimony 
to estimate sales volume.  
    The accounting in Scott’s trial testimony was in fact quite 
possible. Austin mischaracterizes Scott’s statements. Accord‐
ing  to  Scott’s  testimony,  every  bundle  of  heroin  contained  8 
packs, and each pack contained 12 individual bags of heroin. 
A total bundle would return $960 in proceeds. Pack workers 
would keep $20 per pack sold, or $160 per bundle, and pass 
the  “rest  of  the  money”—the  remaining  $800—to  bundle 
runners  like  Jeffrey  Scott.  Scott  testified  that  he  would  then 
receive $100 for every bundle sold for his work as a bundle 
runner, leaving $700 in remaining proceeds to distribute. Fi‐
nally, Scott would turn over the remainder of the proceeds to 
either Austin,  as  the  leader  of  the  operation,  or  Kenny  Bell, 
No. 14‐3135                                                      11 

the  supplier.  Bell  would  be  paid  twice  as  much  as  Austin. 
Bell would keep the proceeds from ten bundles ($7000), and 
then  Austin  would  keep  the  proceeds  from  the  next  five 
bundles ($3500), and so on. Averaged per bundle then, pack 
workers would receive $160, bundle runners $100, Bell about 
$467  per  bundle  ($7000  /  15),  and  Austin  about  $233  per 
bundle ($3500 / 15), totaling $960.  
   Austin’s  interpretation  of  Scott’s  testimony  arrives  at  an 
impossible  result  by  adopting  the  less  probable  version  of 
the  order  of  payment.  Under  his  understanding,  Austin 
would  have  been  paid  his  one‐third  share  before  the  pack 
workers  or  bundle  runners  were  paid.  If  Austin  had  really 
taken  the  entire  share  one  third  of  the  time,  there  would 
have been no money left for other workers. Scott’s testimony, 
however,  also  suggests  a  more  reasonable  interpretation: 
that Austin and Bell were paid after the lower‐level members 
had already been paid, making the payment division math‐
ematically  possible.  The  judge  did  not  clearly  err  by  deem‐
ing credible Scott’s testimony on these points.  
    Moreover,  even  if  Austin  were  correct  that  Scott’s  testi‐
mony  on  how  profits  were  divided  was  impossible,  it  was 
not  clear  error  to  find  Scott  credible  on  his  testimony  on 
overall sales figures. In determining the reliability  of  Scott’s 
testimony concerning gross sales volume, and therefore drug 
quantity, the judge made clear that she found him “credible 
in this respect.” She went on to note that she would specifi‐
cally address Jeffrey Scott’s credibility further and later com‐
pared Scott’s testimony to other witness testimony to test its 
reliability.  The  judge  made  a  narrow  credibility  determina‐
tion on the question of sales figures. Her quantity estimates 
were quite conservative and not clearly erroneous. 
12                                                            No. 14‐3135 

    Austin also challenges Scott’s drug quantity testimony by 
pointing  to  inconsistencies  in  his  statements  regarding  the 
murders of Detective Soto and Ms. Romberg. Austin focuses 
on Scott’s testimony about the make and color of the vehicle 
driven by the shooter. Scott’s account was different from his 
brother’s, which was different in turn from a dying declara‐
tion  by  Detective  Soto.  Because  all  of  these  accounts  of  the 
vehicle cannot be true, and because Scott’s testimony regard‐
ing a number of other issues differed from that of other wit‐
nesses, Austin concludes that Scott’s testimony is so unrelia‐
ble  that  it  was  clear  error  to  credit  his  testimony  on  drug 
quantities. 
    To  reiterate,  though,  the  law  gives  the  sentencing  judge 
the responsibility to determine the credibility of a testifying 
witness on a particular issue, even in light of previous mis‐
conduct or misstatements. It is not unusual for witnesses in 
drug cases to have all sorts of credibility problems. And any 
witness  may  have  been  unable  earlier  to  remember  details 
accurately, had reasons to bias his testimony, or just outright 
lied,  but  his  testimony  on  a  separate  drug  quantity  issue 
may  still  be  reasonably  deemed  credible.  See,  e.g.,  United 
States v. Clark, 538 F.3d at 812–13. The judge carefully consid‐
ered Scott’s credibility and limited her credibility determina‐
tion  to  the  drug  quantity  issue,  as  was  proper.  Again,  we 
find  no  clear  error.  Also,  the  judge’s  guideline  calculations 
did not depend at all on whether Austin played any role in 
the  murders  of  Detective  Soto and  Romberg. Austin earned 
the highest level of the Guidelines based solely on the drug 
conspiracy and his criminal history.2 
                                                 
      2 Austin briefly refers to Scott’s testimony on the use of weapons and 

minors in the drug conspiracy. It is unclear from Austin’s brief if this is 
No. 14‐3135                                                                13 

           2. Acquitted Conduct 
    The fact that the jury found Austin guilty of conspiring to 
distribute no more than 100 grams of heroin did not bar the 
court  from  finding,  for  guideline  purposes,  that Austin  was 
responsible  for  more  than  10  kilograms  of  heroin.  It  is  well 
established  that  a  sentencing  court  may  treat  conduct  for 
which the defendant has been acquitted as relevant conduct 
for  guideline  purposes.  United  States  v.  Watts,  519  U.S.  148, 
154  (1997);  United  States  v.  Gonzalez,  765  F.3d  732,  738  (7th 
Cir.  2014).  An  acquittal  means  that  a  charge  has  not  been 
proved  beyond  a  reasonable  doubt,  but  a  sentencing  court 
may rely on facts established by a preponderance of the evi‐
dence.  Gonzalez,  765  F.3d  at  738,  quoting  United  States  v. 
Horne,  474  F.3d  1004,  1006  (7th  Cir.  2007).  For  purposes  of 
calculating drug quantity, the offense level is determined by 
the amount of drugs attributable to the defendant during his 
entire  course  of  relevant  conduct,  “not  simply  the  amount 
associated with the particular offenses of conviction.” United 
States v. Redmond, 667 F.3d 863, 875 (7th Cir. 2012). 
    The Supreme  Court’s decision in Alleyne  v. United  States, 
570 U.S. —, 133 S. Ct. 2151 (2013), did not change these prin‐
ciples of guideline sentencing. Alleyne held that facts that in‐
crease  mandatory  minimum  sentences  are  elements  of  a 

                                                 
being used to show Scott’s unreliability or if Austin is actually challeng‐
ing the weapons and minors enhancements in the guideline calculation. 
If the former was intended, we reject this argument for the reasons dis‐
cussed above. If the latter was intended, Austin did not sufficiently de‐
velop these arguments. “As we have said numerous times, undeveloped 
arguments  are  deemed  waived  on  appeal.”  United  States  v.  Foster,  652 
F.3d 776, 793 (7th Cir. 2011), quoting United States v. Collins, 604 F.3d 481, 
487 n.2 (7th Cir. 2010). 
14                                                     No. 14‐3135 

crime  and  therefore  must  be  admitted  or  found  beyond  a 
reasonable doubt by a jury. Id. at 2158. But the Court’s opin‐
ion  was, by its own terms, narrow. Alleyne  continued  to en‐
dorse  broad  sentencing  discretion,  noting  that  such  discre‐
tion  is  not  unlawful  even  if  its  exercise  depends  on  facts 
found by the judge. Id. at 2163. Accordingly, while statutory 
drug quantity issues affecting maximum and minimum sen‐
tences must be submitted to a jury, the scope of the narcotics 
conspiracy and drug responsibility under the  advisory Sen‐
tencing  Guidelines  is  subject  to  judicial  fact‐finding  during 
sentencing. In the wake of Alleyne, we have repeatedly con‐
sidered the type of challenge Austin is making here, and we 
have  repeatedly  held  that  Alleyne  does  not  apply  to  such 
challenges  to  drug  quantity  determinations  under  the  Sen‐
tencing Guidelines. See, e.g., United States v. Garrett, 757 F.3d 
560,  574–75  (7th  Cir.  2014);  United  States  v.  Hernandez,  731 
F.3d 666, 672 (7th Cir. 2013).  
    Austin finally argues that the district court erred by step‐
ping outside the bounds of U.S.S.G. § 1B1.3, which instructs 
sentencing  courts  to  consider  conduct  that  was  part  of  the 
offense of conviction or the same course of conduct or com‐
mon  scheme  or  plan.  Because  Austin’s  conviction  was  for 
conspiracy to distribute less than 100 grams of heroin, Aus‐
tin contends, it is impossible for him to be sentenced on the 
basis  of  responsibility  for  more  than  100  grams.  Sections 
1B1.3 and 3D1.2 have been interpreted together, however, to 
provide  “that  a  district  court  must  increase  a  defendant’s 
base  offense  level  to  account  for  ‘relevant  conduct,’  which 
includes  drugs  from  any  acts  that  ‘were  part  of  the  same 
course  of  conduct  or  common  scheme  or  plan’  as  the  con‐
victed  offense,  regardless  of  whether  the  defendant  was 
charged with or convicted of carrying out those acts.” United 
No. 14‐3135                                                            15 

States v. Duarte, 950 F.2d 1255, 1263 (7th Cir. 1991) (emphasis 
added),  quoting  United  States  v.  Franklin,  902  F.2d  501,  504 
(7th  Cir.  1990).  The  judge  did  not  err  by  determining  for 
purposes  of  the  Guidelines  that  Austin  was  responsible  for 
more than 10 kilograms of heroin. 
    B. Leader or Organizer of Conspiracy 
    Finally,  the  district  court  also  did  not  err  in  finding  that 
Austin  had  earned  a  four‐level  aggravating  role  enhance‐
ment under U.S.S.G. § 3B1.1(a). According to Austin, the dis‐
trict court “cherry‐picked” among unreliable and inaccurate 
testimony  about  his  role  in  the  conspiracy.  This  objection 
was  not  raised  during  sentencing,  however, and  the  district 
judge  reasonably  described Austin’s  leadership  role  as  “un‐
disputed.” We therefore review this sentencing finding only 
for plain error, which is a demanding standard. United States 
v. Butler, 777 F.3d 382, 387–88 (7th Cir. 2015) (failure to object 
during  sentencing  to  guideline  calculation  forfeited  issue 
and warranted plain‐error review). To demonstrate plain er‐
ror, the defendant must show: “(1) an error or defect that (2) 
is clear or obvious and (3) affects the defendant’s substantial 
rights.”  Id.  Even  then,  the  appellate  court  has  discretion  to 
correct the error if it seriously affected the fairness, integrity, 
or  public  reputation  of  the  judicial  proceedings,  but  it  need 
not do so. Id.  
    A  defendant  is  subject  to  a  four‐level  aggravating  role 
enhancement  where  he  was  the  organizer  or  leader  of  a 
criminal  activity  that  involved  five  or  more  participants  or 
was otherwise extensive. U.S.S.G. § 3B1.1(a). In determining 
a  defendant’s  role  in  a  criminal  organization,  the  district 
court  should  consider  a  number  of  factors,  including  “the 
nature  of  the  defendant’s  participation  in  the  offense,  his 
16                                                      No. 14‐3135 

claimed right to a larger share of the fruits of the crime, his 
degree of participation in planning or organizing the offense, 
and his degree of control and authority exercised over other 
participants.”  United  States  v.  Reynolds,  714  F.3d  1039,  1043 
(7th Cir. 2013).  
    There  is  no  dispute  that  the  Kedzie–Ohio  organization 
involved  more  than  five  persons.  And  there  is  ample  evi‐
dence  that Austin  was  the  leader  of  the  organization  under 
§ 3B1.1(a).  Numerous  co‐conspirators  identified  Austin  in 
their plea agreements, statements to police, and testimony as 
maintaining control of the organization. The judge specifical‐
ly determined this  testimony to be credible. Further, Austin 
received  a  larger  share  of  the  drug  profits  than  any  other 
member  of  the  organization.  He  used  threats  of  violence 
against  competitors  and  rivals  in  the  drug‐trafficking  busi‐
ness  to  defend  the  operation.  He  had  decision‐making  au‐
thority  over  the  organization,  determining  the  operation’s 
direction on strategy and marketing. In the face of such sub‐
stantial  evidence,  Austin’s  protests  that  Jeffrey  Scott’s  testi‐
mony is unreliable fall far short of showing plain error.  
    In the absence of some compelling evidence showing de‐
cisively  that  the  aggravating  role  enhancement  was  wrong, 
this  plain‐error  challenge  is  particularly  weak.  Without  an 
objection  from Austin  on  the  issue,  the  government  had  no 
reason  to  waste  the  court’s  time  building  an  even  more  ex‐
tensive  record  on  the  issue. A  defendant  cannot  show  plain 
error by merely pointing to possible gaps in evidence on an 
issue that was not disputed in the trial court. 
  For  the  foregoing  reasons,  Austin’s  sentence  is 
AFFIRMED.